DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The examiner notes that there is not explicit definition of the word “plastic” in the instant specification.  As a matter of claim construction, the examiner takes the word “plastic” as it is conventionally defined to mean a polymer resin, which is broad enough to include polymer resins that are elastic (see Dadd et al. (U.S. 6,206,739 B1; col. 5, line 60 to col. 6, lines 5).  The examiner notes that even if a polymer resin is taken as being a plastic because it undergoes plastic deformation, the instant definition of elastic in the specification at lines 5 to 10 on page 6 of the instant specification still can be considered as being plastic as it is not required to fully recover after deformation and thus undergoes plastic deformation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
     The examiner has carefully reviewed the passages in the specification cited in the amendment to support the new claim language of the nonwoven layers and the core layers being bonded consistently across the CD direction.  They mention the layers being bonded by any appropriate adhesive, but are silent regarding the adhesive being in a pattern or being continuous.  Figure 1 also does not support this new language as the adhesive layers elements 50 and sixty are shown as being discontinuous. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosler et al. (U.S. 2011/0151739 A1) in view of Norrby et al. (U.S. 2010/0076390 A1) further in view of Miyagawa et al. (U.S. 2013/0065014 A1).
     Bosler et al. teaches an elastic laminate with an elastic central film and outer nonwoven webs connected to the central film by adhesive.  The composite web is activated by stretching in the cross-machine direction so that it will elastically contract and expand in the cross-machine direction (Figure 1, sections 0011, 0015).  Norrby et al. teaches the use of an inelastic scrim to reinforce an elastic film layer where the fibers of the scrim extending in the direction perpendicular to the direction of stretch are undamaged by activation (abstract, Figures 2 and 3).  Miyagawa et al. teaches use of a scrim that has elastic fibers in one direction and inelastic orthogonal fibers to allow stretching in the direction of the elastic fibers (abstract, sections 0005 and 0015).  It would have been obvious to one of ordinary skill in the art to have reinforced the elastic film layer of Bosler et al. with a scrim because of the teachings of Norrby et al.  It further would have been obvious to use a scrim with elastic fibers in the cross machine direction and inelastic fibers in the machine direction of Bosler et al. in view of Norrby et al. in order to allow the reinforcing fibers to remain intact and elastic in the cross machine direction after activation of the laminate because of the teachings of Miyagawa et al. Selection of the materials of the nonwoven webs form those used in the diaper art is taken as being within the ordinary skill of the art.

Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
     Applicant argues that Norrby et al. teaches an elastic film and thus it cannot meet the instant claim language that requires a plastic film.  Under the claim construction given above the word “plastic” is broad enough to include the elastic film of Norrby et al. and thus the reference meets the instant claim language.  Applicant does not explain how the word plastic in the instant specification excludes the elastic film of Norrby et al., but merely argues that the elastic film of Norrby et al. also meets the instant definition of an elastic film.  The art rejection is being maintained pending resolution of the new matter rejection given above.  The examiner notes that Norrby et al. teaches tearing of nonwoven layers after activation of the composite laminate is conventional (section 0004). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783